Citation Nr: 1147006	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right long finger tenosynovitis, including as due to service-connected left third phalange avulsion fracture.

3.  Entitlement to an initial compensable rating for left third phalange avulsion fracture.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1982 to February 1983 in the U.S. Army Reserves (USAR) and additional USAR service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims of service connection for a back disability and for right long finger tenosynovitis, including as due to a left third phalange avulsion fracture.  An RO hearing was held on these claims in December 2008 and a copy of the hearing transcript has been added to the record.

This matter also is on appeal of a November 2009 rating decision in which the RO granted the Veteran's claim of service connection for left third phalange avulsion fracture and assigned a zero percent rating effective September 25, 2008.

The issues of entitlement to service connection for right long finger tenosynovitis, including as due to service-connected left third phalange avulsion fracture, and entitlement to an initial compensable rating for service-connected left third phalange avulsion fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not experience any current back disability which could be attributed to active service.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April 2006 and in December 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a back disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the December 2008 VCAA notice letter and in separate June 2011 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in October 2006; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence, other than the Veteran's statements, which indicates that a back disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that obtaining an examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a back disability (which he characterized as a coccyx bone fracture) during active service.  He specifically contends that his service treatment records show that he fractured his coccyx bone while on active service in the USAR.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  The Veteran has contended that he was treated for a coccyx bone fracture while on USAR training at Camp Shelby.  Despite the Veteran's assertions to the contrary, a review of his service treatment records shows no complaints of or treatment for a coccyx bone fracture at any time during his USAR service.  These records show instead that, at his USAR enlistment physical examination in June 1982, his spine was normal clinically and he denied all relevant pre-service medical history.  

A nearly illegible outpatient treatment record dated on June 4, 1985, and included in the Veteran's service treatment records shows that he was treated at the 820th Station Hospital, Camp Shelby, for low back trauma.  X-rays were ordered.  A review of undated x-rays of the Veteran's lumbosacral spine included in his service treatment records shows that his spine and coccyx were negative.

On June 5, 1985, the Veteran was seen again at the 820th Station Hospital, Camp Shelby.  It was noted that his x-rays had been essentially negative.  The Veteran was advised not to do pull-ups.

At a quadrennial USAR physical examination in August 1986, clinical evaluation of the Veteran's spine was normal.  He reported that he was in good health.  He also reported being seen by a physician while at Camp Shelby but did not identify the problem(s) treated by this physician.

The post-service evidence does not show any complaints of or treatment for a back disability at any time since the Veteran's separation from active service in the USAR in February 1983.

The Veteran contended in statements on a September 2008 VA Form 9 that he had fractured his coccyx bone while on USAR duty at Camp Shelby during training "and there is evidence of this on file."  He also contended that his service treatment records contained evidence of an in-service coccyx bone injury.

The Veteran testified at his December 2008 RO hearing that he had been hit by a vehicle while on USAR training in 1985 and was transported to the hospital for treatment.  See RO hearing transcript dated December 15, 2008, at pp. 11.  The Veteran also testified that he received no current treatment for any back problems.  Id., at pp. 11-12.

The Board acknowledges that the Veteran was treated for back trauma at Camp Shelby during active service.  There is no indication in the Veteran's service treatment records that he was diagnosed as having a back disability during active service, however.  The Board finds it significant that there is no competent evidence supporting the Veteran's assertions that he fractured his coccyx bone while he was at Camp Shelby during active service in the USAR, including as a result of an alleged motor vehicle accident (MVA) in which a vehicle hit him, fractured his coccyx bone, and required his hospitalization.  The in-service physician who treated the Veteran at Camp Shelby in 1985 for complaints of back trauma concluded that his lumbosacral spine x-rays were essentially negative and advised him only not to do pull-ups.  There is no indication in the Veteran's service treatment records that he was injured in an MVA at any time during active service, including while at Camp Shelby in 1985.  The Board also finds it significant that the competent evidence does not show that the Veteran has complained of or been treated for a back disability (which he characterized as a coccyx bone fracture) at any time since he left the USAR in February 1983.  He specifically testified at the RO in December 2008 that he was not receiving any current treatment for any back problems.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.   The Board has considered whether the Veteran experienced a back disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran complained of back trauma during active service, there is no evidence of a back disability at any time during the pendency of this appeal.  Absent evidence of current back disability which could be attributed to active service, the Board finds that service connection for a back disability is not warranted.

The Board finally finds that, because the competent evidence shows no complaints of or treatment for arthritis of the back at any time during or after the Veteran's active service in the USAR, including within the first post-service year (i.e., by February 1984), service connection for arthritis of the back is not warranted on a presumptive service connection basis.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a back disability (which he characterized as a coccyx bone fracture) have been continuous since service.  He asserts that he continued to experience symptoms relating to the back after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service in June 1985 following an in-service MVA in which a vehicle hit him, fractured his coccyx bone, and required his hospitalization, in the more contemporaneous medical history he gave at a quadrennial USAR physical examination in August 1986, he denied any history or complaints of symptoms of a back disability, including as a result of an in-service MVA.  The Veteran reported in August 1986 only that he had been seen by a physician at Camp Shelby but did not provide any further details regarding this reported in-service treatment.  The August 1986 quadrennial USAR physical examination report also reflects that the Veteran was examined and his spine was found to be clinically normal.  His history of symptoms at the time of the August 1986 quadrennial USAR physical examination is more contemporaneous to service, including the claimed coccyx bone fracture which allegedly occurred following an MVA in June 1985 (according to the Veteran's sworn testimony) during USAR training at Camp Shelby, so it is of more probative value than the more recent assertions made many years after service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence again does not reflect any complaints or treatment related to a back disability at any time following active service.  Indeed, it appears that, following in-service treatment for low back trauma in 1985, the Veteran first complained of a back disability when he filed his service connection claim in February 2006, more than 2 decades later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including right long finger tenosynovitis and left third phalange avulsion fracture (2006 and 2008) and left hand and arm pain (2011).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the back (or coccyx bone).  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  When the Veteran sought to establish medical care with VA after service in April 2010, he did not report the onset of back symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for right long finger tenosynovitis, including as due to service-connected left third phalange avulsion fracture, and entitlement to an initial compensable rating for left third phalange avulsion fracture can be properly decided. 

With respect to the claim of service connection for right long finger tenosynovitis, including as due to service-connected left third phalange avulsion fracture, the Veteran contends that he incurred right long finger tenosynovitis during active service.  He alternatively contends that his service-connected left third phalange avulsion fracture contributed to or caused his current right long finger tenosynovitis.

The Veteran was provided with VA examination for right long finger tenosynovitis in July 2006.  Unfortunately, although the VA examiner provided a negative nexus opinion between the Veteran's right longer finger tenosynovitis and his service-connected left third phalange avulsion fracture, it appears that this examiner was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's right longer finger tenosynovitis and active service.  Accordingly, the Board finds that, on remand, an addendum to the July 2006 VA examination report must be obtained which addresses these issues.

With respect to the claim for an initial compensable rating for left third phalange avulsion fracture, the Veteran essentially contends that his service-connected left third phalange avulsion fracture is more disabling than currently evaluated.  A review of the claims file shows that the Veteran's most recent VA examination for his left third phalange fracture occurred in December 2008, almost 1 year prior to the rating decision which granted service connection for this disability.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected left third phalange avulsion fracture.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for right long finger tenosynovitis, including as due to service-connected left third phalange avulsion fracture, since his separation from active service and/or for a service-connected third phalange avulsion fracture in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, and ask the VA examiner who conducted the Veteran's July 22, 2006, hand, thumb, and fingers examination to provide an addendum to this examination report.  The claims file and a copy of this remand must be provided to this VA examiner for review.  In her addendum, this VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right long finger tenosynovitis is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  If, and only if, the VA examiner who conducted the Veteran's July 22, 2006, hand, thumb, and fingers examination is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of his right long finger tenosynovitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right long finger tenosynovitis, if diagnosed, is related to active service or any incident of service.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right long finger tenosynovitis, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected left third phalange avulsion fracture.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA hand, thumb, and fingers examination to determine the current severity of his service-connected left third phalange avulsion fracture.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether the Veteran experiences limitation of motion of the index or long finger with a gap of 1 inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or with extension of the index or long finger limited by more than 30 degrees.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


